DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments submitted on 08/09/2022 have been considered and entered. Claims 1, 6, 10-12, 18 and 21 have been amended and claims 8 and 19 have been canceled. Claims 1-8, 9-18, 20 and 21 are now pending in the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim is riddle with limitations that are not clear and confusing.  Just to state a few for example, the claim recites “the surface” in line 2 of the claim.  It is not clear the surface of what element or member the applicant is referring to.  The claim further includes same paragraph of “inserting the stopping fastener into the first mounting hole, whereby the stopping fastener clamps, in combination with the surface, the respective edge of the at least one drum brake backplate aperture” twice in the claim (note lines 5 and 10 of the claim).  Furthermore, the claim recites “causing the surface to get at least partially in contact with the front surface of the drum brake backplate.”  It is not clear what is causing the surface to contact and what is considered partially in contact by the applicant.  Even furthermore, the claim recites “the stopping fastener” in line 5 of the claim and “the stopping screw” in line 8 of the claim. It is not clear if the applicant is referring to different stopping member or the same stopping member.  Appropriate correction is required.  
Claim 18 recites the limitation "the hydraulic component  mounting assembly" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the surface" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the front surface of the drum brake backplate" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the stopping fastener" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the first mounting hole" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the respective edge of the at least one drum brake backplate aperture" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the positioning notch" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the stopping screw" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the bolt" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the opening of the banjo plate" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the port" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the second mounting hole" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 20, the claim recites “an underplate fastener” in line 1.  It is not clear if the applicant is referring to different underplate fastener or the same underplate fastener as introduced in the parent claim 18.  The claim further recites “ at least partically” in line 2 of the claim.  It is not clear what the applicant is considering.  Appropriate correction is required.   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 6, the closest prior arts of Wolfgang in view of Fröhling et al. disclose an anti-rotation connection (figs. 8-10) comprising: a banjo plate (7 of Wolfgang), a hollow bolt (9 of Wolfgang), a port (8 of Wolfgang), a positioning notch (18 of Wolfgang) configured to partially surround a stopping fastener (14 of Wolfgang), a clamping screw (19 of Fröhling et al.), and a positioning pin (note 12 of Fröhling et al.).  However, the prior arts fail to disclose the surface includes a second mounting hole configured to receive an underplate fastener, wherein the underplate fastener protrudes from the surface by a second distance when the underplate fastener is inserted into the second mounting hole, wherein the second distance is shorter than the plate distance by which the banjo plate is spaced apart from the surface when the bolt is screwed into the port, whereby the banjo plate is configured to cover the underplate fastener when the underplate fastener is inserted into the second mounting hole and the bolt is screwed into the port.  Prior arts fail to disclose or suggest these limitations recited in independent claims 1 and 6.  Therefore, independent claims 1 and 6 are allowable.  Claims 2-5, 7, 9-17 and 21 depend directly or indirectly on claims 1 and 6 accordingly and are therefore also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-18, 20 and 21 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/            Examiner, Art Unit 3657                                                                                                                                                                                            

/Robert A. Siconolfi/            Supervisory Patent Examiner, Art Unit 3657